Citation Nr: 1722870	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION


The Veteran had active duty service from March 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.

In August 2013 and in May 2016, the Board remanded the issue.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is unable to secure or maintain substantially gainful employment due to his only service-connected disability, posttraumatic stress disorder (PTSD).  Specifically, noting he took an early retirement in 1993 from his employment as a nuclear engineering technician at a naval shipyard due to social impairments caused by his psychiatric disability and claims he retired in order to avoid social contact.  

The May 2016 remand instructed the RO to send a copy of a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) to the Veteran's former employer.  The Board also specifically stated that VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile, 38 C.F.R. § 3.159(c)(2).  Moreover, a negative response was required if any such records are unavailable.  In response to a December 2016 letter from the RO, the Puget Sound Naval Shipyard stated that since the Veteran had retired, records had been archived to the National Personnel Records Center (NPRC).  As there is no indication the RO has attempted to obtain the Veteran's records from the NPRC, the Board finds another remand is necessary to attempt to obtain this evidence.  


Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC to obtain all available records from the Puget Sound Naval Shipyard, the Veteran's last employer.  A negative response is required if any such records are unavailable.  All efforts in this regard and any negative results should be noted in the record and communicated to Veteran pursuant to 38 C.F.R. § 3.159(e).   

2. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

